FILED
                     UNITED STATES COURT OF APPEALS
                                                                           NOV 01 2017
                            FOR THE NINTH CIRCUIT                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS




UNITED STATES OF AMERICA,                       No.    16-50074

              Plaintiff-Appellee,               D.C. No.
                                                3:15-cr-01793-LAB-1
 v.

JUAN MANUEL CASTRO,                             ORDER

              Defendant-Appellant.


Before: REINHARDT, KOZINSKI, and CHRISTEN, Circuit Judges.

      The memorandum disposition, filed on August 22, 2017, is amended as

follows: On page 2, lines 15–16, the phrase “because there was sufficient evidence

of the chain of custody without these documents” is deleted.

      With the foregoing amendment, Appellant’s petition for panel rehearing,

filed October 5, 2017, is DENIED. The panel votes to deny the petition for

rehearing en banc. The full court has been advised of the petition for rehearing en

banc, and no judge requested a vote on whether to rehear the matter en banc. Fed.

R. App. P. 35. The petition for rehearing en banc, filed the same date, is DENIED.

No future petitions shall be entertained.